EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel F. Nesbitt on August 26, 2021.
The application has been amended as follows: 

Claim 5. The dosage form of claim 1, wherein the matrix comprises an interior and an exterior and the exterior of the matrix is harder than the interior of the matrix.

Claim 7. The dosage form of claim 6 wherein a) the or more surfactant is present in an amount ranging from about 0.05 to about 1% wt based upon the final weight of the dosage form; b) the or more antioxidant is present in an amount ranging from or more glidants is present in an amount ranging from about 0.1 to about 2.0% wt, based upon the final weight of the dosage form; and d) the matrix comprises about 250 to about 1000 mg of the drug.

Claim 9. The dosage form of claim 1, wherein the dosage form comprises 









60-70% wt of the water soluble drug, 20-25% wt of the disintegrant, 10-15% wt of the binder, 0.5-2% wt sweetener, 0.1-1.5% wt glidant, 0.1-5% wt of the glycerin, 0.05-1.5% wt surfactant, and 0-0.5% wt flavor, wherein the binder is water soluble, aqueous fluid soluble, partially water soluble or partially aqueous fluid soluble.

Claim 14. The dosage form of claim 1, wherein the matrix comprises about 250 mg to about 1000 mg of the drug.

Claim 20. The dosage form of claim 6 wherein the matrix comprises an interior and an exterior and the exterior of the matrix is harder than the interior of the matrix.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612